Appeal from a judgment of the Supreme Court (Rumsey, J.), entered September 25, 2007 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an April 2006 determination of the Board of Parole denying his request for parole release. The Attorney General has advised that petitioner reappeared before the Board in May 2008 and his request for parole release was again denied. In view of this, the appeal must be dismissed as moot (see Matter of Molina v Dennison, 41 AD3d 1106, 1107 [2007]).
Peters, J.P., Spain, Carpinello, Malone Jr. and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.